19-4213
     Bustillo-Veliz v. Garland
                                                                                   BIA
                                                                             Poczter, IJ
                                                                          A200 891 107
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 20th day of December, two thousand twenty-one.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            ROBERT D. SACK,
 9            REENA RAGGI,
10                 Circuit Judges.
11   _____________________________________
12
13   MARLA YULISSA BUSTILLO-VELIZ,
14   AKA MARLA LUISA BUSTILLO-VELIZ,
15            Petitioner,
16
17                      v.                                      19-4213
18                                                              NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                        Bruno Joseph Bembi, Esq.,
25                                          Hempstead, NY.
26
27   FOR RESPONDENT:                        Jeffrey Bossert Clark, Acting
28                                          Assistant Attorney General;
1                                     Melissa Neiman-Kelting, Assistant
2                                     Director; Jessica A. Dawgert,
3                                     Senior Litigation Counsel, Office
4                                     of Immigration Litigation, United
5                                     States Department of Justice,
6                                     Washington, DC.

 7          UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED in part and DISMISSED in part.

11          Petitioner Marla Yulissa Bustillo-Veliz (“Bustillo”), a

12   native and citizen of Honduras, seeks review of a November

13   29, 2019, decision of the BIA affirming a May 17, 2018,

14   decision of an Immigration Judge (“IJ”) denying her motion to

15   reopen her removal proceedings. In re Marla Yulissa Bustillo-

16   Veliz, No. A 200 891 107 (B.I.A. Nov. 29, 2019), aff’g No. A

17   200 891 107 (Immig. Ct. N.Y. City May 17, 2018).             We assume

18   the    parties’    familiarity    with   the   underlying    facts   and

19   procedural history.

20          Because the BIA summarily affirmed the IJ’s decision, we

21   have    reviewed    the   IJ’s    decision     as   the   final   agency

22   determination.      See Shunfu Li v. Mukasey, 529 F.3d 141, 146

23   (2d Cir. 2008).      We review the denial of a motion to reopen

24   for abuse of discretion.         See Jian Hui Shao v. Mukasey, 546

                                         2
1    F.3d 138, 168-69 (2d Cir. 2008).

 2         We distinguish between motions to reopen to apply for

 3   relief from removal based on new evidence and motions to

 4   rescind an in absentia removal order.          Alrefae v. Chertoff,

 5   471 F.3d 353, 357 (2d Cir. 2006).              A motion to reopen

 6   generally must be filed no later than 90 days after the date

 7   on which the final administrative decision was rendered.

 8   8 U.S.C.    § 1229a(c)(7)(C)(i);        8 C.F.R.   § 1003.23(b)(1).

 9   Absent timely filing, the agency has the discretion to reopen

10   sua   sponte    in   exceptional       circumstances.     8    C.F.R.

11   § 1003.23(b) (2019); In re G-D-, 22 I. & N. Dec. 1132, 1133–

12   34 (B.I.A. 1999).        In contrast, as relevant here, an in

13   absentia removal order may be rescinded by a motion filed

14   (1) no later than 180 days after the order is entered “if the

15   alien demonstrates that [her] failure to appear was because

16   of exceptional circumstances,” or (2) at any time, if the

17   alien demonstrates that she did not receive notice of the

18   hearing.    8   U.S.C.   §   1229a(b)(5)(C);    see   also 8   C.F.R.

19   § 1003.23(b)(4)(ii).

20         Bustillo filed her motion to reopen in 2018, seven years

21   after the 2011 in absentia order, and she did not explain her


                                        3
 1   failure to appear at the 2011 hearing or allege in her motion

 2   that she did not receive notice of the hearing.         Accordingly,

 3   the motion was untimely whether construed as a motion to

 4   reopen or a motion to rescind. See 8 U.S.C. § 1229a(b)(5)(C),

 5   (c)(7)(C)(i).       Her   alleged     eligibility       for   asylum,

 6   withholding   of   removal,   and   relief   under    the   Convention

 7   Against Torture (“CAT”) did not excuse the untimely filing

 8   because her claim was not based on a change in conditions in

 9   Honduras—rather, she alleged a fear of harm based on a rape

10   that occurred before she came to the United States and danger

11   to her children who were born in the United States. 1             See

12   8 U.S.C.   § 1229a(c)(7)(C)(ii)–(iv)         (listing   exceptions);

13   8 C.F.R. § 1003.23(b)(4) (same); Li Yong Zheng v. U.S. Dep’t

14   of Justice, 416 F.3d 129, 130–31 (2d Cir. 2005) (providing

15   that changed personal circumstances do not excuse the time

16   limitation for motions to reopen).            We do not reach her

17   arguments regarding lack of notice because she did not raise

18   them before the IJ or on appeal to the BIA.          See Lin Zhong v.




     1Although changed country conditions that materially impact
     a movant’s eligibility for asylum may excuse the time
     limitation, Bustillo did not assert such conditions in her
     motion. 8 U.S.C. § 1003.23(b)(4)(i).
                                  4
 1   U.S. Dep’t of Justice, 480 F.3d 104, 107, 120 (2d Cir. 2007).

 2       We   otherwise      lack   jurisdiction      to   review    the   IJ’s

 3   “entirely discretionary” decision not to reopen sua sponte.

 4   Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir. 2006).               Although

 5   we may remand “where the Agency may have declined to exercise

 6   its sua sponte authority because it misperceived the legal

 7   background and thought, incorrectly, that a reopening would

 8   necessarily fail,” that is not the case here.                  Mahmood v.

 9   Holder, 570 F.3d 466, 469 (2d Cir. 2009).             The IJ cited and

10   applied the correct legal standard, i.e., that she could

11   reopen   sua   sponte    despite    the   time    limitation     only   in

12   exceptional circumstances.         See In re G-D-, 22 I. & N. Dec.

13   1133–34. And the IJ did not misperceive the law in concluding

14   that there was a one-year deadline for asylum applications,

15   that withholding of removal required more than a showing that

16   an applicant had been the victim of a crime, and that a CAT

17   applicant had a heavy burden.        See 8 U.S.C. §§ 1158(a)(2)(B),

18   1158(b)(1)(B),     1231(b)(3)(A);         8      C.F.R.   § 1208.16(c)

19   (requiring CAT applicant to show torture is “more likely than

20   not”); Melgar de Torres v. Reno, 191 F.3d 307, 313–14 (2d

21   Cir. 1999) (“general crime conditions” and “random violence”


                                         5
1   cannot support a claim to asylum).

2       For the foregoing reasons, the petition for review is

3   DENIED    as   to   Bustillo’s   claims   of    lack   of     notice,   and

4   DISMISSED in remaining part for lack of jurisdiction.                   All

5   pending    motions    and   applications       are   DENIED    and   stays

6   VACATED.

7                                    FOR THE COURT:
8                                    Catherine O’Hagan Wolfe,
9                                    Clerk of Court




                                       6